                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ANTHONY K. GRAY,                    )
                                    )
             Plaintiff,             )
                                    )
       v.                           )           1:18cv28
                                    )
O.B. BUILDERS, INC.                 )
                                    )
             Defendant.             )


                                  JUDGMENT

       On June 20, 2019, this court entered an Order granting the

Defendant’s motion for summary judgment on all of Plaintiff’s

claims except Plaintiff’s claims of race discrimination regarding

his termination of employment under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1981. (Doc.

30.)

        Plaintiff’s claims of race discrimination came before the

court for jury trial beginning October 16, 2019.            On October 18,

2019, the jury returned a verdict in favor of Defendant, finding

no liability.      (Doc. 53.)

       In accordance with the court’s Order on summary judgment and

the jury’s verdict, therefore,

       IT IS ORDERED AND ADJUDGED that judgment be entered against

Plaintiff and in favor of Defendant on all claims, and that all of

Plaintiff’s claims in this action are DISMISSED WITH PREJUDICE.




       Case 1:18-cv-00028-TDS-LPA Document 57 Filed 10/21/19 Page 1 of 2
Any   further   application     for   post-judgment    relief,   including

application for costs and attorneys’ fees, shall be filed in

accordance with the deadlines set forth by statute, the Federal

Rules of Civil Procedure, and this court’s Local Rules.




                                             /s/   Thomas D. Schroeder
                                          United States District Judge

October 21, 2019




                                      2




      Case 1:18-cv-00028-TDS-LPA Document 57 Filed 10/21/19 Page 2 of 2
